Title: From Thomas Jefferson to Thomas Cooper, 18 February 1806
From: Jefferson, Thomas
To: Cooper, Thomas


                        
                            Washington Feb. 18. 1806.
                        
                        Th: Jefferson thanks Judge Cooper for the paper he has been so kind as to communicate to him. he has read
                            it with pleasure, but not with conviction. he is the last of all men however who would consider an honest difference of
                            opinion as ground for any other difference. he has had too much experience of the uncertainty of human reason to be
                            otherwise affected by it’s various aspects than by those of feature & countenance. supposing Judge Cooper has not seen
                            the pamphlet printed here on the question of ‘Accustomed commerce’ he sends him one. this pamphlet does not go into the
                            enquiry whether it is wise for this country to engage in navigation or foreign commerce. the constitution permitting it’s
                            citizens to follow agriculture, commerce, navigation & every other lawful pursuit, all these rights are equally under the
                            protection of the nation, whenever & wheresoever violated.
                        The love of peace which we sincerely feel & profess has begun to produce an opinion in Europe that our
                            government is entirely in Quaker principles, & will turn the left cheek when the right has been smitten. this opinion
                            must be corrected when just occasion arises, or we shall become the plunder of all nations. the moral duties make no part
                            of the political system of those governments of Europe which are habitually belligerent.—Th:J. salutes Judge Cooper with
                            assurances of respect & esteem.
                    